DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-10, 12-13 and 15-18 are allowed.


The following is an examiner’s statement of reasons for allowance: 
Lange (US 20150206246) discloses a disciplinary comprehensive real-time trading signal with designated time frame with a media management application that is configured for transmitting historical media information and historical product information to a quantum optimizer, where the optimizer receives the historical media information, and analyzes historical media information to determine attributes that indicate price movement.  Lange also teaches the use of open challenges that include product information and funnel into an algorithm.
Hastings (US 20170330101) discloses a classical computer apparatus, with a processor, memory and quantum optimizer. 
Lee (US 20180270271) discloses a quantum memory inside a quantum memory. 
Campbell (US 20170126772) discloses a spreadsheet application with a parameter retriever that is located on a memory and can be executed by a processor. 
Khan, et al (2017), in Portfolio Management using Adiabatic Quantum Optimization: The Case of Abu Dhabi Securities Exchange, discloses how financial portfolio selection can be conducted by optimal allocation through a quantum optimizer.  
The above references fail to teach the inventions use of establishing an operative communication channel with a media source, receiving a signal from each of the media sources, where the signal encodes data, implements a decoding modules, and transmits an augmented signal to each of the media sources, with a token identifier, authentication credentials, and presents the attributes in media form, determining a confidence level based on product price movement, and advising a trade based on the rules set for the confidence level.  
35 U.S.C. 101 Subject Eligibility: 
Applicants remarks (2/25/2021) to the last Office Action with respect to the 35 U.S.C. 101 rejection has been fully considered and are persuasive.  The 35 U.S.C. 101 rejection is hrreby withdrawn and Applicant’s remarks are hereby incorporated as reasons for overcoming the 35 U.S.C. 101 rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691